Case 3:20-cv-08267-ZNQ-TJB Document 66 Filed 04/27/21 Page 1 of 3 PageID: 868




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 CHRISTINE CONFORTI, ARATI KREIBICH,
 MICO LUCIDE, JOSEPH MARCHICA,
 KEVIN MCMILLAN, ZINOVIA SPEZAKIS,                      Case No. 3:20-CV-08267-FLW-TJB
 and NEW JERSEY WORKING FAMILIES
 ALLIANCE, INC.,
                                                                     Civil Action
               Plaintiffs,

 v.                                                            CONSENT ORDER

 CHRISTINE GIORDANO HANLON, in her
 official capacity as Monmouth County Clerk,
 SCOTT M. COLABELLA, in his official
 capacity as Ocean County Clerk, PAULA
 SOLLAMI COVELLO, in her official capacity
 as Mercer County Clerk, JOHN S. HOGAN, in
 his official capacity as Bergen County Clerk,
 EDWARD P. MCGETTIGAN, in his official
 capacity as Atlantic County Clerk, and E.
 JUNIOR MALDONADO, in his official
 capacity as Hudson County Clerk,

               Defendants.



        This matter having come before the Court by way of Amended Complaint filed by

Plaintiffs; and Defendants/Intervenors having filed Motions to Dismiss the Amended Complaint;

and all counsel having consented to the terms of this Order and for good cause shown,

                       27th day of _______________
        IT IS on this _____         April          2021, ORDERED as follows:

        1.    Plaintiffs’ opposition to the Motions to Dismiss shall be filed on or before May 24,

2021.

        2.    Defendants shall file reply briefs, if any, on or before June 7, 2021.
Case 3:20-cv-08267-ZNQ-TJB Document 66 Filed 04/27/21 Page 2 of 3 PageID: 869



                                       /s/ Freda L. Wolfson
                                      __________________________________________
                                      HON. FREDA L. WOLFSON, C.J.

The undersigned hereby consent to the form and entry of this order:

BROMBERG LAW LLC                                   GENOVA BURNS LLC
Attorneys for Plaintiffs                           Attorneys for Defendant
                                                   Paula Sollami Covello

By:    /s/ Brett M. Pugach                         By:     /s/ Jennifer Borek
       BRETT M. PUGACH                                     JENNIFER BOREK
       43 West 43rd Street, Suite 32                       494 Broad Street
       New York, NY 10036-7424                             Newark, New Jersey 07102
       973-600-9148                                        973-533-0777
       bpugach@bromberglawllc.com                          jborek@genovaburns.com

Dated: April 26, 2021                              Dated: April 26, 2021


BERRY SAHRADNIK KOTZAS & BENSON                    REARDON ANDERSON LLC
Attorneys for Defendant                            Attorneys for Defendant
Scott M. Colabella                                 Christine Giordano Hanlon

By:    /s/ Mathew B. Thompson                      By:     Erik Anderson
       MATHEW B. THOMPSON                                  ERIK ANDERSON
       212 Hooper Avenue                                   55 Gilbert Street North
       P.O. Box 757                                        Suite 2204
       Toms River, New Jersey 08754                        Tinton Falls, New Jersey 07701
       732-349-4800                                        732-758-8070
       mthompson@bskb-law.com                              eanderson@reardonanderson.com

Dated: April 26, 2021                              Dated: April 26, 2021


ATLANTIC COUNTY DEP’T OF LAW                       COUNTY OF HUDSON
Attorneys for Defendant                            OFFICE OF THE COUNTY COUNSEL
Edward P. McGettigan                               Attorneys for Defendant
                                                   E. Junior Maldonado

By:    /s/ Daniel J. Solt                          By:     Daniel J. DeSalvo
       DANIEL J. SOLT                                      DANIEL J. DESALVO
       1333 Atlantic Avenue                                Administration Building Annex
       Atlantic City, NJ 08401-8278                        567 Pavonia Avenue
       609-343-2279                                        Jersey City, New Jersey 07306
       solt_daniel@aclink.org                              201-795-6250
                                                           ddesalvo@hcnj.us
Case 3:20-cv-08267-ZNQ-TJB Document 66 Filed 04/27/21 Page 3 of 3 PageID: 870




Dated: April 26, 2021                    Dated: April 26, 2021



KAUFMAN SEMERARO & LEIBMAN,               GURBIR S. GREWAL
LLP                                      ATTORNEY GENERAL OF NEW
Attorneys for Defendant                  JERSEY
John S. Hogan                             Attorneys for State of New Jersey

By:   /s/ Jaime R. Placek                By:   /s/ George N. Cohen
      JAIME R. PLACEK                          GEORGE N. COHEN
      2 Executive Drive, Suite 530             R.J. Hughes Justice Complex
      Fort Lee, New Jersey 07024               25 Market Street
      201-947-8855                             P.O. Box 112
      jplacek@northjerseyattorneys.com         Trenton, NJ 08625
                                               609-376-2955
                                               George.Cohen@law.njoag.gov

Dated: April 26, 2021                    Dated: April 26, 2021


CARBONE AND FAASSE
Attorneys for Intervenor
James Hogan

By:   /s/ John M. Carbone
      JOHN M. CARBONE
      401 Goffle Road
      Ridgewood, NJ 07450
      201-445-7100
      ussrecount@aol.com

Dated: April 26, 2021
